REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors of Nissan Motor Acceptance Corporation and Subsidiaries: We have examined Nissan Motor Acceptance Corporation and subsidiaries’ (collectively, the “Company”) compliance with the servicing criteria (the “Servicing Criteria”) set forth in Item 1122 (d) of the Securities and Exchange Commission’s Regulation ABfor the Company’s asset-backed securities transactions involving revolving pools of receivables included in public securitizations sponsored by the Company starting in 2007 and serviced by Nissan Motor Acceptance Corporation and its subsidiaries arising from time to time in connection with the purchase and financing by retail motor vehicle dealers of their new, pre-owned and used inventory (the “Platform”) described in the accompanying Management’s Report on Assessment of Compliance with SEC Regulation AB Servicing Criteria as of and for the year ended March 31, 2008, excluding criteria 1122 (d)(1)(iii), 1122 (d)(1)(iv), 1122 (d)(2)(iii), 1122 (d)(2)(vi), 1122 (d)(4)(vi), 1122 (d)(4)(x), 1122 (d)(4)(xi), 1122 (d)(4)(xii) and 1122 (d)(4)(xv), which management has determined are not applicable to the activities performed by the Company with respect to the Platform.Management is responsible for the Company’s compliance with the Servicing Criteria.Our responsibility is to express an opinion on the Company's compliance with the Servicing Criteria based on our examination. Our examination was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants, as adopted by the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company's compliance with the applicable Servicing Criteria, including tests on a sample basis of the servicing activities related to the Platform, determining whether the Company performed those selected activities in compliance with the Servicing Criteria during the specified period, and performing such other procedures as we considered necessary in the circumstances.Our procedures were limited to selected servicing activities performed by the Company during the period covered by this report and, accordingly, such samples may not have included servicing activities related to each specific asset-backed transaction included in the Platform.Further, an examination is not designed to detect noncompliance arising from errors that may have occurred prior to the period specified above that may have affected the balances or amounts calculated and reported by the Company during the period covered by this report.We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company's compliance with the Servicing Criteria. As described in management's assertion, for servicing criteria 1122(d)(2)(i), 1122(d)(2)(vii) and1122(d)(4)(i), the Company has engaged vendors to perform certain activities required by this servicing criteria. The Company has determined that these vendors are not considered "servicers" as defined in Item 1101(j) of Regulation AB, and the Company has elected to take responsibility for assessing compliance with the servicing criteria applicable to these vendors as permitted by Interpretation 17.06 of the SEC Division of Corporation Finance Manual of Publicly Available Telephone Interpretations ("Interpretation 17.06"). As permitted by Interpretation 17.06, the Company has asserted that it has policies and procedures in place designed to provide reasonable assurance that the vendors’ activities comply in all material respects with the servicing criteria applicable to these vendors. The Company is solely responsible for determining that it meets the SEC requirements to apply Interpretation 17.06 for the vendors and related criteria as described in its assertion, and we performed no procedures with respect to the Company's determination of its eligibility to use Interpretation 17.06. Our examination disclosed the following material noncompliance with 1122 (d)(2)(i) applicable to the Company during the year ended March 31, 2008. The material noncompliance resulted from the Company’s failure to deposit a sufficient amount of funds into the applicable custodial bank account within the time period specified in the respective transaction agreement on numerous days each month. In our opinion, except for the material instance of noncompliance described in the preceding paragraph, the Company complied with the aforementioned applicable servicing standards as of and for the year ended March 31, 2008, for the Platform, in all material respects. /s/Deloitte & Touche LLP Nashville,
